

117 S2745 IS: Preventing the Recognition of Terrorist States Act of 2021
U.S. Senate
2021-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2745IN THE SENATE OF THE UNITED STATESSeptember 14, 2021Mr. Rubio (for himself, Mr. Tuberville, Mr. Sullivan, Mr. Tillis, Mrs. Capito, and Ms. Lummis) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo impose sanctions and other measures with respect to the Taliban, and for other purposes.1.Short titleThis Act may be cited as the Preventing the Recognition of Terrorist States Act of 2021.2.Statement of policyIt is the policy of the United States—(1)to continue to recognize the democratically elected government of the Islamic Republic of Afghanistan as the legitimate Government of Afghanistan;(2)to not recognize the Islamic Emirate of Afghanistan, which is controlled by the Taliban, as the official Government of Afghanistan under any circumstances;(3)to view the Taliban’s takeover of Afghanistan as a coup d’état and therefore illegitimate;(4)to recognize that individuals designated as terrorists by the United States, such as Sirajuddin Haqqani, will play a key role in the Taliban regime; and(5)to continue to assist the people of Afghanistan, especially people at risk as a result of their activities, beliefs, religion, or political views.3.Prohibition on actions recognizing the Islamic Emirate of Afghanistan(a)In generalIn furtherance of the policy set forth in section 2, no Federal department or agency may take any action or extend any assistance that states or implies recognition of the Taliban’s claim of sovereignty over Afghanistan.(b)Funding limitationNotwithstanding any other provision of law, no Federal funds appropriated or otherwise made available for the Department of State, the United States Agency for International Development, or the Department of Defense on or after the date of the enactment of this Act may be obligated or expended to prepare or promulgate any policy, guidance, regulation, notice, or Executive order, or to otherwise implement, administer, or enforce any policy, that extends diplomatic recognition to the Islamic Emirate of Afghanistan.4.Designation of Islamic Emirate of Afghanistan as a state sponsor of terrorism(a)In generalThe Secretary of State shall designate the Islamic Emirate of Afghanistan as a state sponsor of terrorism.(b)State sponsor of terrorism definedIn this section, the term state sponsor of terrorism means a country the government of which the Secretary of State has determined has repeatedly provided support for acts of international terrorism, for purposes of—(1)section 1754(c)(1)(A)(i) of the Export Control Reform Act of 2018 (50 U.S.C. 4813(c)(1)(A)(i));(2)section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371);(3)section 40(d) of the Arms Export Control Act (22 U.S.C. 2780(d)); or(4)any other provision of law. 5.Designation of the Taliban as a foreign terrorist organizationThe Secretary of State shall designate the Taliban as a foreign terrorist organization pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).6.Determinations with respect to narcotics trafficking and money laundering by the TalibanNot later than 120 days after the date of the enactment of this Act, the Secretary of State shall submit to Congress a report that includes—(1)a determination of whether the Taliban should be designated as—(A)a significant foreign narcotics trafficker (as defined in section 808 of the Foreign Narcotics Kingpin Designation Act (21 U.S.C. 1907)); or (B)a significant transnational criminal organization under Executive Order 13581 (50 U.S.C. 1701 note; relating to blocking property of transnational criminal organizations); and(2)a determination of whether Afghanistan, while under the control of the Taliban, should be designated as a high-risk jurisdiction subject to a call for action (commonly referred to as the black list) under the criteria established for such designation by the Financial Action Task Force.7.Assessment of whether rare earth metals exported from Afghanistan violate prohibition on importation of goods made with forced laborThe Commissioner of U.S. Customs and Border Protection shall—(1)assess whether the importation of rare earth metals extracted in Afghanistan and goods produced from such metals violates the prohibition on importation of goods made with forced labor under section 307 of the Tariff Act of 1930 (19 U.S.C. 1307); and(2)consider issuing a withhold release order with respect to such metals and goods to prevent such metals and goods from entering the United States.8.Report on diplomatic relations of the Taliban and supporters of the TalibanNot later than 120 days after the date of the enactment of this Act, and annually thereafter, the Secretary of State shall submit to Congress a report that—(1)describes the Taliban’s relations with Iran, the Russian Federation, Pakistan, Saudi Arabia, the United Arab Emirates, Tajikistan, Uzbekistan, and the People’s Republic of China;(2)identifies each foreign person that knowingly assists, provides significant support or services to, or is involved in a significant transaction with, a senior member of the Taliban or a supporter of the Taliban; and(3)assesses—(A)the likelihood that the countries referred to in paragraph (1) will seek to invest in Afghanistan’s key natural resources; and (B)the impact of such investments on the national security of the United States.9.Report on safe harbor provided to terrorist organizations by PakistanNot later than 120 days after the date of the enactment of this Act, and annually thereafter, the Secretary of State shall submit to Congress and make available to the public a report that describes the actions taken by the Government of Pakistan to provide safe harbor to organizations—(1)designated by the Secretary of State as foreign terrorist organizations under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189); and(2)designated as a specially designated global terrorist organizations under Executive Order 13224 (50 U.S.C. 1701 note; relating to blocking property and prohibiting transactions with persons who commit, threaten to commit, or support terrorism).10.Imposition of sanctions with respect to supporters of the Taliban(a)In generalThe President shall impose 2 or more of the sanctions described in subsection (b) with respect to each foreign person identified under paragraph (2) of section 8 in the most recent report submitted under that section.(b)Sanctions describedThe sanctions that may be imposed with respect to a foreign person under subsection (a) are the following:(1)Export-import bank assistance for exports to sanctioned personsThe President may direct the Export-Import Bank of the United States not to give approval to the issuance of any guarantee, insurance, extension of credit, or participation in the extension of credit in connection with the export of any goods or services to the foreign person.(2)Export sanctionThe President may order the United States Government not to issue any specific license and not to grant any other specific permission or authority to export any goods or technology to the foreign person under—(A)the Export Control Reform Act of 2018 (50 U.S.C. 4801 et seq.);(B)the Arms Export Control Act (22 U.S.C. 2751 et seq.);(C)the Atomic Energy Act of 1954 (42 U.S.C. 2011 et seq.); or(D)any other statute that requires the prior review and approval of the United States Government as a condition for the export or reexport of goods or services.(3)Loans from united states financial institutionsThe President may prohibit any United States financial institution from making loans or providing credits to the foreign person totaling more than $10,000,000 in any 12-month period. (4)Blocking of property of identified personsThe President may exercise all powers granted to the President by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in all property and interests in property of the foreign person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.(c)Implementation; penalties(1)ImplementationThe President may exercise the authorities provided to the President under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to the extent necessary to carry out this section.(2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of this section or any regulation, license, or order issued to carry out this section shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.(d)Exceptions(1)Exception for intelligence activitiesSanctions under this section shall not apply to any activity subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.) or any authorized intelligence activities of the United States.(2)Exception relating to importation of goods(A)In generalThe authorities and requirements to impose sanctions authorized under this section shall not include the authority or a requirement to impose sanctions on the importation of goods.(B)Good definedIn this paragraph, the term good means any article, natural or manmade substance, material, supply, or manufactured product, including inspection and test equipment, and excluding technical data. (e)DefinitionsIn this section:(1)Foreign personThe term foreign person means a person that is not a United States person.(2)United states personThe term United States person means—(A)an individual who is a United States citizen or an alien lawfully admitted for permanent residence to the United States;(B)an entity organized under the laws of the United States or any jurisdiction within the United States, including a foreign branch of such an entity; or(C)any person in the United States. 11.Repeal of exception to sanctions with respect to energy, shipping, and shipbuilding sectors of Iran relating to Afghanistan reconstructionSubsection (f) of section 1244 of the Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8803) is repealed. 12.Limitation on humanitarian assistance that could benefit foreign terrorist organizations(a)In generalBefore obligating funds described in subsection (b) for assistance in or for Afghanistan and Pakistan or any other country in which organizations designated by the Secretary of State as foreign terrorist organizations under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189) hold territory or wield substantial economic or political power, the Administrator of the United States Agency for International Development shall take all appropriate steps to ensure that such assistance is not provided to or through—(1)any individual, private or government entity, or educational institution that the Secretary knows, or has reason to believe, advocates, plans, sponsors, engages in, or has engaged in, terrorist activity; or(2)any private entity or educational institution that has, as a principal officer or member of the governing board or governing board of trustees of the entity or institution, any individual who has been determined to be—(A)involved in or advocating terrorist activity; or (B)a member of a foreign terrorist organization. (b)Funds describedFunds described in this subsection are funds appropriated under the heading Economic Support Fund, Development Assistance, Global Health, Transition Initiatives, or International Humanitarian Assistance in an Act making appropriations for the Department of State, foreign operations, and related programs or making supplemental appropriations.(c)Implementation(1)In generalThe Administrator of the United States Agency for International Development shall, as appropriate—(A)establish procedures to specify the steps to be taken in carrying out subsection (a); and (B)terminate assistance—(i)to any individual, entity, or educational institution that the Secretary has determined to be involved in or advocating terrorist activity; or (ii)that could benefit such an individual, entity, or educational institution.(2)Inclusion of certain entitiesIn establishing procedures under paragraph (1)(A) with respect to steps to be taken to ensure that assistance is not provided to individuals, entities, or institutions described in subsection (a), the Administrator shall ensure that the recipients and subrecipients of assistance from the United States Agency for International Development and their contractors and subcontractors are included.13.Restriction on foreign assistance to countries in which coups d'état have occurred(a)In generalNone of the funds appropriated or otherwise made available pursuant to an Act making appropriations for the Department of State, foreign operations, and related programs or making supplemental appropriations may be obligated or expended to finance directly any assistance to the government of any country whose duly elected head of government is deposed by military coup d'état or decree or, after the date of the enactment of this Act, a coup d'état or decree in which the military plays a decisive role.(b)Resumption of assistanceAssistance described in subsection (a) may be resumed to a government described in that subsection if the Secretary of State certifies and reports to Congress that, subsequent to the termination of such assistance, a democratically elected government has taken office.(c)ExceptionThe prohibition under subsection (a) shall not apply to assistance to promote democratic elections or public participation in democratic processes.(d)Notification proceduresFunds made available pursuant to subsection (b) or (c) shall be subject to the regular notification procedures of the Committees on Appropriations of the Senate and the House of Representatives.